UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                              ORDER
             -against-
                                                         20 Cr. 397 (PGG)
 THOMAS BURTON,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             Defendant Thomas Burton’s sentencing will take place on August 30, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Burton are due by August 9, 2021.

The Government’s submission is due by August 16, 2021.

             The Probation Department is directed to prepare a presentence investigation

report for Thomas Burton

Dated: New York, New York
       May 6, 2021
                                          SO ORDERED.


                                          _________________________________
                                          Paul G. Gardephe
                                          United States District Judge
